1095 Avenue of the Americas New York, NY10036-6797 +12126983500Main +12126983599Fax www.dechert.com RICHARD HOROWITZ richard.horowitz@dechert.com +1 Direct +1 Fax November 5, 2015 VIA EDGAR United States Securities and Exchange Commission Division of Investment Management treet NE Washington, D.C. 20549 Re: Muzinich Private Capital, Inc. – Exemptive Application Ladies and Gentlemen: We are writing on behalf of Muzinich Private Capital, Inc., Muzinich & Co., Inc., Muzinich & Co. Limited and Muzinich European Private Debt Fund, SCA-SICAV-SIF (collectively, the “Applicants”) to respectfully file an amendment to the initial withdrawal letter that requested the withdrawal of the Applicants’ application for an order pursuant to Section 6(c) of the Investment Company Act of 1940, as amended (the “Act”), for an exemption from the provisions of Sections 17(d) and 57(i) of such Act and Rule 17d-1 thereunder (the “Application”), which was incorrectly filed under file number 812-14559 and CIK number 0001654501. The Application was subsequently re-filed on October 5, 2015 under the correct file number 812-14560 and CIK number 0001654642. Should you have questions regarding this application, please do not hesitate to contact me at (212) 698-3525. Very truly yours, /s/Richard Horowitz Richard Horowitz
